






LIMELIGHT NETWORKS, INC.


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement (the “Amendment”) is made
effective as of January 1, 2015 (the “Effective Date”), by and between Limelight
Networks, Inc. (the “Company”) and Peter J. Perrone (the “Executive”).
RECITALS
A.The Company and Executive entered into that certain Employment Agreement dated
as of July 23, 2013 (the “Agreement”); and
B.The Company and Executive desire to amend the Agreement to modify certain
existing aspects of Executive’s employment with the Company. Defined terms used
in this Amendment identified with an initial capital letter have the meaning
given such terms in the Agreement.


NOW, THEREFORE, the Company and Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:


AGREEMENT
1.Compensation. The following will be added as new Section 3(d)(iv) of the
Agreement:
(iv)        In the event that the Company consummates a Change of Control
transaction (as defined below), 50% of Executive’s then outstanding unvested
Equity Awards will vest immediately with such vesting being applied in reverse
order such that the Equity Awards with the latest vesting date first become
non-forfeitable under this provision provided that there remain at least six (6)
months of vesting term remain after application of the reverse order vesting. In
the event Executive’s employment is terminated in connection with a Change of
Control, the balance of Executive’s then outstanding Equity Awards may vest as
provided in Section 7(b) below.
2.Employee Benefits. Section 4(b) of the Agreement is modified to read in its
entirety as follows:
(a)Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other vice president level officers as such
policy exists from time to time, provided that, if the Company (or any successor
in interest) adopts a paid vacation policy that accrues a specified amount of
time for vice president level officers, then Executive will accrue no less than
five (5) weeks annually.

1



--------------------------------------------------------------------------------






3.    Expenses. The parenthetical “(including business or first class airfare)”
will be removed from Section 5 of the Agreement.
4.    Full Force and Effect. To the extent not expressly amended hereby, the
Agreement remains in full force and effect.
IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.
PETER J. PERRONE
LIMELIGHT NETWORKS, INC.

/s/ Peter J. Perrone                    /s/ Robert A. Lento         
Signature    Signature
Peter J. Perrone        Robert A. Lento    
Executive    Chief Executive Officer    
    


6/19/15                        6/18/15                
Date                            Date

2

